Citation Nr: 1219542	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar strain/ myositis (referred to hereinafter as "lumbar spine disability") for the period beginning July 8, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for right inferior pubic ramus stress fracture (referred to hereinafter as "right pelvis fracture") for the period beginning July 8, 2008.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs





ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for depressive disorder was denied therein while service connection was granted and an initial 10 percent evaluation assigned effective February 20, 2007, for a lumbar spine disability as secondary to a service-connected right pelvis fracture therein.  The previously established 10 percent evaluation for this right pelvis fracture was continued.

A Decision Review Officer hearing was requested by the Veteran contemporaneous with her March 2008 Appeal to Board (VA Form 9).  Such hearing was scheduled for a date in June 2008.  It was not conducted, however, as the Veteran requested that it be cancelled in a statement dated that same day.

In January 2012, the Board recharacterized the issue on appeal regarding depressive disorder as one of an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also added the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (1996); Velez v. Shinseki, 23 Vet. App. 199 (2009); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Such evidence was found, and service connection for an acquired psychiatric disorder was remanded for additional development.  With respect to a lumbar spine disability, an initial evaluation of 20 percent was granted for the period through July 7, 2008, and an initial evaluation in excess of 20 percent for the period beginning July 8, 2008, was remanded for additional development.  An evaluation in excess of 10 percent for a right pelvis fracture for the period through July 7, 2008, and an evaluation in excess of 10 percent for the same for the period beginning July 8, 2008, was remanded for additional development.

A subsequent January 2012 rating decision effectuated the initial evaluation increase from 10 to 20 percent for a lumbar spine disability.  A February 2012 rating decision granted an initial evaluation of 40 percent for this disability for the period beginning July 8, 2008.  The benefit sought during this period partially was granted, in other words.  Since an even higher initial evaluation is possible, however, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Service connection for depressive disorder not otherwise specified also was granted in the February 2012 rating decision.  In other words, the benefit sought on appeal with respect to an acquired psychiatric disorder was granted.  This issue accordingly is not listed above.

The additional development directed by the Board regarding a lumbar spine disability for the period beginning July 8, 2008, fully or at least substantially has been completed, as set forth in more detail below.  Accordingly, adjudication of this issue on the merits now may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Evidence pertinent to the Veteran's lumbar spine disability is of record which was not considered by the RO as of the last adjudication of this matter in a March 2012 supplemental statement of the case.  However, she waived the right to have such evidence initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in March 2012.  The Board thus has jurisdiction to consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).  
As no other potential problems with adjudication on the merits are found with respect to a lumbar spine disability, the following determination for this issue is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  As the development directed has not been completed fully or at least substantially regarding a right pelvis fracture for the period beginning July 8, 2008, this issue is addressed in the REMAND portion of the decision below.  It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period beginning July 8, 2008, the evidence does not show that the Veteran's lumbar spine disability has manifested any unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability for the period beginning July 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board in its January 2012 decision with respect to the period through July 7, 2008.  For the same reasons, none is found now with respect to the period beginning July 8, 2008.  

VA's duty to notify indeed has been more than satisfied.  The issue concerning a lumbar spine disability initially was one of entitlement to service connection, as noted above.  The Veteran was notified via letter dated in March 2007 of the criteria for establishing service connection on a secondary basis (the only theory of entitlement specifically raised by her), the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She additionally was notified of how VA determines disability ratings and effective dates if service connection is granted.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2007.  Nothing more was required.  It follows that the April 2010 letter readdressing the notice elements of how VA determines disability ratings and effective dates went above and beyond what was necessary.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA obtained the Veteran's service treatment records prior to the Board's January 2012 remand.  No further mention of these records is made herein.  This is because they do not concern the severity of the Veteran's lumbar spine disability during the timeframe now under consideration.

Pursuant to the aforementioned remand, the Veteran's VA treatment records dated beginning July 8, 2008, were obtained.  No pertinent private treatment records dated from this date to present have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  She further did not submit any pertinent private treatment records on her own behalf.  

The Board's January 2012 remand directed that the necessity of an appropriate examination concerning a lumbar spine disability be considered.  Such an examination apparently was found necessary, as one was completed in February 2012.  The examiner reviewed the claims file, interviewed the Veteran regarding her relevant medical history and current symptomatology, conducted a physical assessment, and reviewed diagnostic tests.  As the examination resolves all questions necessary for adjudication, the Board finds that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

It is significant that neither the Veteran nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, adjudication may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran contends (impliedly from the above noted fact that her appeal of the initial evaluation is considered ongoing) that her lumbar spine disability has been more severe than contemplated by a 40 percent evaluation during the period beginning July 8, 2008.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's service-connected lumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5021-5237.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits is the Diagnostic Code for the disability.  Id.  The second four digits after the hyphen is the Diagnostic Code used to rate the residuals of that disability.  Id. 

Diagnostic Code 5021 addresses myositis.  It provides that rating shall be as for arthritis, degenerative.  Arthritis, degenerative, is the subject of Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Diagnostic Code 5237 concerns lumbosacral strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent evaluation is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.



The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the result is one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's lumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

VA treatment records dated from 2009 to 2011 generally document the Veteran's complaints of low back pain and denials of genitourinary bowel and bladder symptoms.  No gross motor or sensory deficits were found on numerous occasions.

More specific VA treatment records reflect the following.  Beginning in February 2009, the Veteran was diagnosed with low back pain and sacroiliitis.  In July 2009, she was diagnosed with low back pain with recurrent exacerbations.  She complained of such pain radiating down her left leg for a few months in April 2010.  Pain with palpation of the low back and pain on moving the left leg were found.  A diagnosis of low back pain irradiating to the left leg was made.  The Veteran complained low back pain radiating from her pelvis which had been present for a few months but had been acute for a few days in December 2011.  Range of motion was intact.  Muscle tone was adequate.

Tenderness and pain was found with palpation at the February 2012 VA examination.  The Veteran reported flare ups impacting her tolerance for standing and ambulating.  There was 10 degrees or more thoracolumbar range of motion in all directions upon initial testing.  A significant portion of this range was with pain.  There also was 10 degrees or more thoracolumbar range of motion upon repeated testing.  Such motion was reduced in some directions due to pain and was noted to cause interference with sitting, standing, and/or weight-bearing.  It was noted that the Veteran did not have radicular pain or any other symptoms of radiculopathy.  Sensory, reflex, and motor tests of the lower extremities were normal.  Muscle atrophy was not present.  It further was noted that the Veteran did not have any other neurologic abnormalities, such as bowel or bladder impairment, related to her lumbar spine disability as well as that there were no findings of such.  Finally, it was noted that she did not have IVDS.

Based on the above, the Board finds that an evaluation in excess of 40 percent for a lumbar spine disability for the period beginning July 8, 2008, is not warranted under the General Rating Formula.  The criteria for the higher evaluations of 50 and 100 percent have not been met.  

There specifically is no indication that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine including both the thoracolumbar and cervical segments.  See General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  No mention of any ankylosis, whether unfavorable or favorable, has been made.  Additionally, at least some thoracolumbar motion was possible in all directions once both upon initial and repeated testing.  Range of motion also was intact once.  It follows that immobility, consolidation, or fixation of the thoracolumbar segment of the Veteran's spine has not been shown.

Acknowledgement is given to the fact that the Veteran's aforementioned thoracolumbar spine range of motion was with substantial pain both upon initial and repeated testing.  Acknowledgement also is given to her report of pain flare ups.  She is competent to so report.  Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  She also is credible to so report because there appears to be no reason to doubt her.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  Recurrent exacerbations of low back pain indeed have been diagnosed.  

However, these acknowledgements do not change the finding that an evaluation higher than 40 percent is not warranted.  It is reiterated that the General Rating Formula used to assign this evaluation applies with or without symptoms such as pain.  DeLuca, Mitchell, and associated regulations further do not apply because this evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca (Mitchell was decided thereafter) when the Veteran already is in receipt of the maximum rating available based on symptomatology that includes limitation of motion).  

The Board next finds that a separate evaluation is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with a lumbar spine disability.  At no point has the Veteran subjectively complained of bowel or bladder impairment due to her lumbar spine disability.  No objective findings indicative of such impairment have been made.  It was noted in particular that there was no such impairment.  With respect to lower extremity impairment, one diagnosis of low back pain irradiating to the left leg is of record based on the Veteran's subjective complaints of such as well as on objective findings of pain on movement of this leg.  Also of record, however, is a later conflicting finding of no radicular pain.  To the extent there may be some intermittent radiculopathy affecting the left lower extremity as a result of the Veteran's service-connected lumbar spine disorder that may be considered a neurologic abnormality, the Board finds that such intermittent symptoms do not arise to even the minimum compensable rating of 10 percent for mild symptoms of incomplete paralysis under 38 C.F.R. § 4.124a.  Indeed, the lower extremities have been normal or at least without gross deficit in sensory and motor function.  Muscle tone, as there is no muscle atrophy, has been adequate.  Reflex function of the lower extremities also has been normal.

Turning to the Formula for Rating IVDS, the Board notes that the Veteran has not been diagnosed with IVDS.  IVDS indeed has been rejected as a diagnosis.  Even if it had been diagnosed, there is no indication of incapacitating episodes of a total duration of at least four weeks within any one year period from July 8, 2008, to present.  There indeed is no indication of incapacitating episodes of any duration.  The Veteran has sought physician treatment for acute symptoms.  As noted above, exacerbations have been diagnosed.  Yet at no point has bed rest been prescribed.

Use of the Formula for Rating IVDS, if applicable, therefore would not result in even a 40 percent evaluation.  This evaluation currently assigned pursuant to the General Rating Formula accordingly stands as the higher evaluation.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period beginning July 8, 2008.

B.  Extraschedular

The above determination continuing the Veteran's 40 percent initial disability evaluation for her lumbar spine disability for the period beginning July 8, 2008, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor her representative has raised the issue of entitlement to an extraschedular evaluation for a lumbar spine disability for the period beginning July 8, 2008.  There further has been no showing from the record that the Veteran's lumbar spine disability during this period could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Her symptoms, which consist largely of pain and limited motion, are specifically addressed by these criteria (with or without symptoms such as pain and motion limited or not possible (ankylosis)).  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca and Mitchell (also addressing symptoms including pain).  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's lumbar spine disability.  In other words, the interference with daily activities such as sitting, standing, stooping, and lifting experienced by her as a result of her symptoms is encompassed by the current evaluation.

Given that the applicable schedular evaluation criteria are adequate during the period beginning July 8, 2008, the Board finds that the Veteran has not manifested an exceptional lumbar spine disability picture therein.   Discussion of whether she exhibited related factors such as marked interference with employment or frequent periods of hospitalization therein accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis for the aforementioned period is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of 40 percent for a lumbar spine disability for the period beginning July 8, 2008, is denied.


REMAND

The issue of entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008, unfortunately must be remanded a second time.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

For the reasons set forth therein, the Board directed in its January 2012 remand with respect to a right pelvis fracture that:  (1) VA treatment records dated from July 8, 2008, onward be obtained and associated with the claims file, (2) any new/additional pertinent records identified by the Veteran be obtained and associated with the claims file, (3) a determination be made, considering any records obtained, as to whether an appropriate orthopedic VA examination is necessary to evaluate the severity of this disability, and (4) readjudication finally be undertaken with a supplemental statement of the case (SSOC) being issued to the Veteran and her representative if the benefit sought was not granted in full.

The first two of these directed development actions have been completed.  Set forth above was that updated VA treatment records have been obtained dated beginning July 8, 2008.  No private treatment records dated from this date to present have been obtained that pertain the Veteran's right pelvis fracture.  As with her lumbar spine disability, however, none were identified.  

One of the latter two of the directed development actions has not been completed, and it is unclear whether the other has been completed.  Specifically, readjudication of the Veteran's entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008, was not undertaken.  There indeed is no SSOC concerning this issue.  There also is no rating decision granting in full the benefit sought regarding it.  Such adjudicatory documents are where a discussion regarding development usually is found.  Because neither exists, and because review of the Veteran's claims file and Virtual VA eFolder reveal no other documents concerning development, it is unknown whether or not an appropriate VA examination was deemed necessary.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall, 11 Vet. App. at 268.  Given the above, there has been neither full nor even substantial compliance here.  See Dyment, 13 Vet. App. at 141; aff'd, Dyment, 287 F.3d at 1377.  Another remand therefore is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by her during the course of this remand.  The claims file shall be documented as appropriate.

2.  Next, consider the evidence (both old as well as any obtained pursuant to paragraph 1) and determine whether it is necessary to arrange for the Veteran to undergo an appropriate VA orthopedic examination to properly evaluate the severity of her right pelvis fracture from July 8, 2008, to present. 

3.  Then readjudicate the issue of entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008.  If this benefit is not granted in full, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


